DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021, has been entered.  The amendment of claims 1-4, 6, 16, and 19, is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the new references are directed to the new claim limitations amended in the response of May 3, 2021.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,447,106 (“Watanabe”).
Claim 1
Watanabe discloses a piezoelectric device, comprising: a pressure chamber forming layer (substrate 5), a vibration plate disposed on the pressure chamber forming layer and connected with the pressure chamber forming layer to form a pressure chamber (vibration plate 22), and a piezoelectric element disposed on the vibration plate and used for driving the vibration plate to move and changing a volume of the pressure chamber (piezoelectric element 21), wherein the piezoelectric element is disposed on the vibration plate in such a manner as to only partially cover the pressure chamber (Fig. 7), and the piezoelectric element has two opposite ends that are opposite to each other in a length direction of the piezoelectric element, and the two opposite ends respectively extending beyond two opposite edge portions of the pressure chamber and covering a portion of the pressure chamber forming layer, wherein a width of each of the two opposite ends of the piezoelectric element is smaller than a width of the pressure chamber so that a portion of the pressure chamber is uncovered by the piezoelectric element, and a connecting 

Claim 2
Watanabe discloses the piezoelectric device according to claim 1, wherein the pressure chamber has a length greater than the width thereof (Figs 2 with 7).

Claim 3
Watanabe discloses the piezoelectric device according to claim 2, wherein the connecting line connecting the two opposite ends is parallel to the length direction of the pressure chamber (Fig. 7).  

Claim 4
Watanabe discloses the piezoelectric device according to claim 2, wherein the connecting line connecting the two opposite ends and length direction of the pressure chamber form an angle less than 20 degrees (Figs. 2 with 7).  

Claim 5
Watanabe discloses he piezoelectric device according to claim 2, wherein the pressure chamber has an elongated or oval-shaped cross section (Fig. 7).  

Claim 8
Watanabe discloses the piezoelectric device according to claim 1, wherein the piezoelectric element covers a central point of the pressure chamber (Fig. 2).  
  
Claim 10
Watanabe discloses the piezoelectric device according to claim 1, wherein the vibration plate forms a membrane structure (Fig. 2).  

Claim 11
Watanabe discloses the piezoelectric device according to claim 1, wherein the piezoelectric element comprises a single layer of thin film piezoelectric element, or two or more layers of thin film piezoelectric elements disposed in a laminated manner (Fig. 2, piezoelectric layer 23).  

Claim 12
Watanabe discloses the piezoelectric device according to claim 11, wherein the thin film piezoelectric element has a thickness of less than 5 µm (col. 8, lns 34-52, 1-3 microns).  

Claim 13
Watanabe discloses the piezoelectric device according to claim 11, wherein the two or more layers of thin film piezoelectric elements are configured to actuate the vibration plate in a same direction (Fig. 2, piezoelectric layer 23, col. 7, lns 52-67).    

Claim 14
Watanabe discloses the piezoelectric device according to claim 1, wherein the piezoelectric element comprises a piezoelectric layer and electrodes arranged on upper and lower sides of the piezoelectric layer (Fig. 2, piezoelectric layer 23, col. 7, lns 52-67).      

Claim 16
Watanabe discloses the piezoelectric device according to claim 1, wherein the piezoelectric element further has at least one extending portion extending beyond an edge of the pressure chamber and covering the pressure chamber forming layer (Fig. 2).  

Claim 17
Watanabe discloses the piezoelectric device according to claim 16, wherein the piezoelectric element further has at least two extending portions oppositely arranged (Figs. 2 with 7).  

Claim 18
Watanabe discloses the piezoelectric device according to claim 16, wherein the pressure chamber has a length greater than width thereof, and the extending portion extends in a direction parallel to width direction of the pressure chamber (Fig. 6, rectangular shape).  

Claim 19
Watanabe discloses the piezoelectric device according to claim 17, wherein the pressure chamber has a length greater than width thereof, and the extending portion extends in a direction parallel to width direction of the pressure chamber (Fig. 6, rectangular shape).    

Claim 20
Watanabe discloses the piezoelectric device according to claim 2, wherein the piezoelectric element covers a central point of the pressure chamber (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,447,106 (“Watanabe”) in view of U.S. Patent Pub. 2007/0130740 (“Mita”).
Claim 6
Watanabe discloses the piezoelectric device according to claim 1.
Watanabe does not appear to explicitly disclose wherein the pressure chamber has a length equal to width thereof.  
Mita discloses a square shaped pressure chamber (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a pressure chamber with equal length and width, as disclosed by Mita, into the device of Watanabe, for the purpose of providing equal pressure across the center of the chamber.

Claim 7
Watanabe in view of Mita discloses the piezoelectric device according to claim 6, wherein the pressure chamber has a square-shaped or a circle cross section (Mita, paragraph [0089], square shaped). 

Claim 15
Watanabe discloses the piezoelectric device according to claim 14.
Watanabe does not appear to explicitly disclose wherein the piezoelectric element comprises at least two piezoelectric layers, and any two adjacent piezoelectric layers share the electrode disposed there-between.  
Mita discloses a similar piezoelectric layer composed of laminated piezoelectric layers interspersed with electrodes (paragraph [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the piezoelectric element comprises at least two piezoelectric layers, and any two adjacent piezoelectric layers share the electrode disposed there-between, a disclosed by Mita, into the device of Watanabe, for the purpose of decreasing a thickness and voltage required to actuate the piezoelectric element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,447,106 (“Watanabe”) in view of U.S. Patent Pub. 2012/0212546 (“Yokoyama”).
Claim 9
Watanabe discloses the piezoelectric device according to claim 1.
Watanabe discloses using a nickel oxide material (col. 8, lns 53-67) but does not appear to explicitly disclose wherein the vibration plate comprises one or more of Si, SiO2, Si3N4, poly-Si, or PZT.  
Yokoyama discloses a similar vibration plate including nickel oxide and silicon oxide (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silicon oxide instead of nickel oxide, as the materials have been recognized in the art as equivalents for use in vibration plates (Yokoyama, paragraph [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ERICA S LIN/Primary Examiner, Art Unit 2853